ON MOTION ROB, REHEARING.
MacIntyre, J.
Counsel for the movant insist that a careful consideration of the evidence adduced upon the trial conclusively shows that the verdict awarding the plaintiff damages is not supported by the evidence. In this connection, counsel correctly point out that in quoting a portion of Lee Jordan’s testimony having reference to the approach of an automobile to the railroad-crossing, *582this court quoted the witness as testifying that “at that speed [fifteen miles an hour] on that grade, a Ford car, assuming that it was in good working condition, could be stopped within fifteen feet;” whereas the witness testified that under such circumstances the automobile could be stopped within “five” feet. We readily admit this error, but do not think that is material in so far as ultimate results are concerned. As indicated in the original opinion, we made no attempt to set out all the evidence in the voluminous record. However, we did study the record carefully, and, after considering it again, we see no cause for receding from our holding that the evidence supports the verdict.
After considering the reasons assigned why this court erred in its rulings upon the special grounds of the motion for a new trial, we adhere to the opinion that these grounds disclose no reversible error.

Rehearing denied.

Guerry, J., concurs. Broyles, G. J., dissents.